NONPRECEDENTIAL DISPOSITION
                To be cited only in accordance with Fed. R. App. P. 32.1




                United States Court of Appeals
                                For the Seventh Circuit
                                Chicago, Illinois 60604

                                  Argued July 7, 2022
                                  Decided July 12, 2022

                                         Before

                       FRANK H. EASTERBROOK, Circuit Judge

                       DIANE P. WOOD, Circuit Judge

                       THOMAS L. KIRSCH II, Circuit Judge

No. 21-2784

DAVID STIEGLITZ,                                Appeal from the United States District
     Plaintiff-Appellant,                       Court for the Northern District of
                                                Illinois, Eastern Division.
      v.
                                                No. 19-cv-76
CITY OF CHICAGO,
      Defendant-Appellee.                       Steven C. Seegar,
                                                Judge.

                                       ORDER

       David Stieglitz, a Chicago firefighter, sued the City of Chicago under Title VII of
the Civil Rights Act of 1964 for race discrimination and retaliation. He alleged that his
captain deprived him of lucrative opportunities to drive a fire truck because of his race
(White) and that, after he protested, the Chicago Fire Department retaliated against him
by briefly suspending him from driving. The district court granted the City’s motion for
summary judgment, concluding that Stieglitz lacked evidence to dispute the City’s non-
discriminatory reasons for scheduling multiple drivers and for the suspension. Because
a jury could not reasonably infer from the evidence any intent to discriminate or retali-
ate, we affirm.
No. 21-2784                                                                          Page 2


                                             I
       Stieglitz joined the Chicago Fire Department as a firefighter in 2005 and has
driven various types of vehicles since 2008. Firefighters receive the equivalent of an ad-
ditional $2.18 per hour on shifts when they are assigned as drivers. In May 2016, amid a
driver shortage, Stieglitz volunteered for a temporary assignment as the third-shift
driver of Truck 19 (a ladder truck) at the Chicago Avenue firehouse, home of the De-
partment’s First District, Third Battalion. Captain Steven Clay, who is Black, led that
shift.
       Since 2015, the Fire Department has required drivers to obtain specific training
and certifications to operate its different vehicle types. Stieglitz was not certified to
drive Truck 19, but he believed (accurately, as it turned out) that he was “grandfa-
thered” under the relevant policy based on his experience driving before the 2015 policy
was enacted.
        Clay offered Stieglitz a permanent role as third-shift driver after his temporary
assignment concluded. Stieglitz accepted and began driving Truck 19 regularly in June
2016, reporting directly to Clay. Stieglitz understood from Clay that he would be the
sole driver of Truck 19 and, therefore, the sole beneficiary of the additional driver pay.
But in October 2016, Clay hired two other firefighters to share driving duties with Stieg-
litz. Like Stieglitz, these firefighters had experience driving fire vehicles but lacked the
correct certification for Truck 19 under the most recent policy. The new drivers were
Black.
       The parties dispute whether driver rotations are a common or even permissible
practice within the Department. Clay, who had participated in driver rotations at the
Department, attested that he instituted the rotation to familiarize the crew with the ve-
hicle and neighborhood; he believed that this approach “makes more efficient and pro-
ductive firefighters.” He also thought that having multiple drivers assigned to a shift
provides valuable flexibility in staffing.
        Stieglitz saw matters differently. He was convinced that Clay’s hiring of the two
Black drivers reflected favoritism toward them, and against himself, on the basis of race.
He accordingly filed a complaint of race discrimination with the City’s Office of the In-
spector General in January 2017. When interviewed that March, Stieglitz stated that he
knew discrimination was at play because the new drivers drove Truck 19 despite lack-
ing the proper certification. By then, however, the new drivers had obtained their certi-
fications. Stieglitz also revealed that he lacked formal certification under the most recent
policy.
       The Inspector General referred Stieglitz’s complaint to the fire department’s in-
ternal-affairs division, which continued investigating. When all was said and done, the
No. 21-2784                                                                          Page 3


investigator opened a total of 35 files regarding the use of uncertified drivers. The inves-
tigator informed the assistant commissioner for internal affairs that Stieglitz—now the
only noncertified driver on the Chicago Avenue’s third shift—was driving Truck 19
without the correct certification. The assistant commissioner emailed the chief of the
First District with an order that Stieglitz be temporarily suspended from driving. The
district chief forwarded this order to Clay and the battalion chief, who leads the fire-
house. Notably, Stieglitz does not allege that Clay or the battalion chief was involved in
his suspension.
       On June 1, Clay informed Stieglitz by phone that he was suspended from driv-
ing. At the firehouse the next day, the battalion chief showed him the assistant deputy
commissioner’s email confirming Stieglitz’s suspension from driving Truck 19. The next
day, Stieglitz departed on a pre-planned paid vacation. He returned to work on June 23.
       During Stieglitz’s vacation, the assistant commissioner determined that Stieglitz
was indeed grandfathered under the new policy and therefore did not require any fur-
ther certification to drive Truck 19. Clay informed Stieglitz upon his return that the sus-
pension was rescinded, and he was back in the driving rotation. Stieglitz worked, but
did not drive, on June 23, 26, and 29; he resumed driving in the rotation on July 1, 2017.
In a conversation with Stieglitz in August, the battalion chief acknowledged that she
was— by then—aware that Stieglitz had complained to the Inspector General about
Clay’s driver-rotation policy.
       Stieglitz filed a charge of discrimination with the EEOC in September 2017 and
received a right-to-sue notice the next month. Stieglitz also transferred away from the
Chicago Avenue firehouse because of what he described as a “hostile work environ-
ment.” As the only White firefighter on his shift, Stieglitz felt that he had been excluded
from firehouse social events and meals because of his race and that his interactions with
the new drivers had been hostile. But at no time did Stieglitz report that his coworkers
made comments about race. He also does not allege that Clay or any other superiors
contributed to a hostile environment.
        Stieglitz sued the City of Chicago, alleging that it violated Title VII by depriving
him of driving assignments because of his race and by suspending him from driving in
retaliation for his complaints. Stieglitz specified seven dates on which he believes that,
but for the allegedly discriminatory rotation, he would have driven Truck 19, which
caused him to lose the extra compensation (just over $350 total by the City’s estimation).
       After discovery, the City moved for summary judgment. In its ruling, the district
court first concluded that, under Formella v. Brennan, 817 F.3d 503, 511 (7th Cir. 2016)—a
modified McDonnell Douglas framework used when the plaintiff is not part of a tradi-
tionally disadvantaged class—the City had presented a nondiscriminatory reason for
the driver rotation: Clay’s belief that rotating drivers increases firefighters’
No. 21-2784                                                                           Page 4


effectiveness. The court also held that Stieglitz had failed to raise a factual dispute about
whether Clay’s reasons for his actions were pretextual. It found that Stieglitz had no ev-
idence that anything but uncertainty about the significance of his lack of certification—a
neutral reason—caused his suspension. Finally, the district court stepped back and con-
sidered the evidence as a whole, see Ortiz v. Werner Enter., Inc., 834 F.3d 760, 766 (7th
Cir. 2016), and concluded that Stieglitz lacked evidence that any adverse decision was
related to his race. With respect to the retaliation claim, the court assumed that the short
suspension was a materially adverse action but determined that Stieglitz’s timing-based
argument failed to link his suspension to his earlier complaint to the Inspector General.
The court entered judgment for the City.
                                             II
        Because this case comes to us from a grant of summary judgment, we evaluate
the district court’s decision de novo, construing all facts and reasonable inferences in
Stieglitz’s favor. See Formella, 817 F.3d at 510. Although there surely are some disputes
of fact in this record, none of them is material to the essential question: whether a fact-
finder could conclude that he was the victim of either race discrimination or retaliation.
       Stieglitz first argues that the district court incorrectly applied the McDonnell
Douglas framework to his discrimination claim and should have evaluated the evidence
“as a whole” under Ortiz, 834 F.3d at 766. This argument goes nowhere, because the
court did evaluate Stieglitz’s claim under Ortiz, and its earlier organization of the evi-
dence under Formella was sound.
        No matter how Stieglitz sorts his evidence, he falls short of creating a dispute of
material fact. First, under Formella, a plaintiff who is not part of a traditionally disad-
vantaged class needs evidence either of circumstances suggesting that the employer
was inclined invidiously to discriminate against Whites or, failing that, of “something
‘fishy’ about the facts at hand.” Formella, 817 F.3d at 511. Stieglitz asserts that using a
driver rotation was sufficiently idiosyncratic to be “fishy.” But even if a driver rotation
is unusual (the City disputes this), Stieglitz does not explain how allowing individual
fire captains to decide how to distribute driving duties allows an inference that the City
is inclined to discriminate against Whites. See Good v. Univ. of Chi. Med. Ctr., 673 F.3d
670, 679 (7th Cir. 2012), overruled on other grounds by Ortiz, 834 F.3d 760. Stieglitz’s only
“evidence” that Clay (the decisionmaker with respect to the driver rotation) was in-
clined to discriminate is that Clay is Black. Under Title VII, however, Stieglitz’s race, not
Clay’s, is relevant. The record does not show that Clay ever mentioned race, disparaged
White people, or had a history of favoritism toward non-Whites. And, just as the Su-
preme Court has refused to presume that “human beings of one definable group will
not discriminate against other members of their group,” Castaneda v. Partida, 430 U.S.
482, 499 (1977), we are confident that it would not presume that people of one race will
No. 21-2784                                                                          Page 5


necessarily discriminate against people of a different race. That, it seems to us, puts an
end to this part of Stieglitz’s case. We add that he did not connect Clay to the alleged
overall hostility he experienced at the firehouse.
        The competing drivers’ race could be relevant if Stieglitz could link Clay’s alleg-
edly more favorable treatment of them to their race. See Formella, 817 F.3d at 511. But
the only “more favorable” treatment he identifies is that “they were allowed to drive
Truck 19 even though they were not certified” before February 2017. But Stieglitz also
drove without holding a formal certificate at this time, and it had not yet been deter-
mined that he was excused from the requirement. The parties dispute whether Stieglitz
drove more than the new firefighters, as the City contends, but Stieglitz has not alleged,
nor does he have evidence, that he drove any less. He cannot show that, with respect to
driving opportunities (the only action that Stieglitz contends on appeal was discrimina-
tion), he was treated less favorably than others under Clay’s supervision.
        Furthermore, the City came forth with a neutral explanation for the driver rota-
tion at the Chicago Avenue firehouse. Clay explained that using a rotation was con-
sistent with his own training and was a way to provide scheduling flexibility and make
sure all firefighters learned the local geography and got driving experience. Stieglitz in-
sists that these reasons are pretextual because Clay never told him that the rotation was
implemented “to make . . . more efficient and productive firefighters.” But Clay was not
required to share his reasoning with his subordinate, and his decision not to do so does
not demonstrate that his reason is false. Owens v. Chicago Bd. of Educ., 867 F.3d 814, 815
(7th Cir. 2017). Stieglitz’s inference about Clay’s true motive—that he favored members
of his own race—does not qualify as evidence that Clay lied. “Speculation is no substi-
tute for evidence at the summary judgment stage.” Bass v. Joliet Pub. Sch. Dist. No. 86,
746 F.3d 835, 841 (7th Cir. 2014).
        Outside the burden-shifting framework, Stieglitz fares no better. We grant for
present purposes that the slight adverse effect on his income that resulted from the need
to share driving duties was an adverse employment action. Stieglitz must show, how-
ever, that if he were not White, he would have been the sole regular driver of Truck 19
during his shifts. See Ortiz, 834 F.3d at 765. The evidence he proffered falls well short of
such a showing. Stieglitz’s claim comes down to his belief that he lost chances to drive
because he is not Black. But he needs more than a “personal belief[],”even if genuine, to
create a factual dispute over whether he was the victim of race discrimination. Abrego v.
Wilkie, 907 F.3d 1004, 1014 (7th Cir. 2018).
       With respect to retaliation, Stieglitz contends that the Department temporarily
suspended him from driving the truck (and receiving the extra compensation) because
he filed a complaint with the Inspector General about the driver rotation. His burden
was to present evidence that this complaint was a but-for cause of the suspension
No. 21-2784                                                                          Page 6


(assuming it qualifies as adverse). 1 Id.
         Stieglitz has no evidence that his suspension was related to his complaint about
perceived race discrimination in driving assignments, even taking into account the fact
that the investigation into driver certifications stemmed from his report. He relies on
timing, but four months passed between his complaint and his suspension. Such a
lengthy gap far exceeds the “few days” from which we have inferred causation. See Iga-
saki v. Illinois Dep't of Fin. & Prof’l Regul., 988 F.3d 948, 959 (7th Cir. 2021) (two-month
gap “cannot show retaliation on its own.”). Stieglitz also asserts pretext: that his lack of
certification was not the real reason because the Department “clearly knew that [he]
was grandfathered in and did not need a [] certification” to drive Truck 19. But he does
not point to evidence in the record that the senior officials who ordered his suspension
realized at the time that the certification policy exempted Stieglitz because of the length
of his tenure. Perhaps those officials should have checked before ordering the suspen-
sion, but to the extent they handled the situation poorly, their error was promptly cor-
rected. This does not suggest a retaliatory agenda.
         Indeed, in order to raise a triable issue based only timing, Stieglitz needed evi-
dence that the decisionmakers were aware of his discrimination complaint. Yet he
points to nothing that would counter the City’s evidence that the assistant commis-
sioner and district chief were unaware of the complaint at the time they suspended him.
See Khungar v. Access Cmty. Health Network, 985 F.3d 565, 578 (7th Cir. 2021). Stieglitz
notes the battalion chief knew about it by August, but that was weeks after the suspen-
sion had been rescinded. The record does not, therefore, contain evidence that would
permit a reasonable factfinder to conclude that the suspension was motivated by Stieg-
litz’s January complaint. Igasaki, 988 F.3d at 959.
       We AFFIRM the judgment of the district court.




       1 The City points out that the January 2017 report does not mention race, and that
therefore the complaint might not be protected activity. But Stieglitz attests that he
brought up racial discrimination. The City also disputes that the suspension was mate-
rially adverse, but Stieglitz (who was on a paid vacation for his entire suspension) ar-
gues that the four nonvacation days in June he was not assigned to drive were suffi-
ciently adverse to support his retaliation claim. Nonetheless, even accepting Stieglitz’s
position on both these points, his claim does not survive summary judgment.